Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0357490) in view of Valtolina et al. (Non-Patent Literature: “Ontology-Based Consistent Specification of Sensor Data Acquisition Plans in Cross-Domain IoT Platforms;” Stefano Valtolina, Luca Ferrari, Marco Mesiti; Milan, Italy; published December 5, 2019).

Regarding Claim 1, Park discloses a building system of a building comprising one or more memory devices having instructions thereon, that, when executed by one or more processors, cause the one or more processors to: 
receive query data requesting information of a building graph of the building from a system, the query data including an indication of a type of an asset and an indication of an event ([0195], wherein “Jci.Be.Data.SystemType’Meter’” in the query corresponds to the value of the event as claimed; Park); 
query the building graph with the query data for the information of the building graph, the building graph including a plurality of nodes and a plurality of edges, the plurality of nodes representing a plurality of entities and a plurality of events including the entity and the event, the plurality of edges representing relationships between the plurality of entities and the plurality of events (Fig. 10A-10B, Park), one entity of the plurality of entities representing the asset of the type and the plurality of events including the event, the plurality of edges representing relationships between the plurality of entities and the plurality of events, the query data identifying a first node of the plurality of nodes representing the asset, a second node of the plurality of nodes representing the event, and an edge of the plurality of edges between the first node and the second node ([0195], wherein “Jci.Be.Data.SystemType’Meter’” in the query identifies the event as claimed; wherein “’Milwaukee Campus’” identifies the asset as claimed; wherein “ancestorSpaces/any” identifies an edge as claimed; Park); and
generate a query response based on the information and provide the query response to the system to1 cause the system to control operation of building equipment ([0195]-[0196], Park). 
However, Park does not expressly disclose the event including a particular value or particular state describing a condition of the asset.  Valtolina discloses: a building graph and event including the particular value or the particular state describing the condition of the asset (Fig. 8, “hasDataValue,” “1.7”; Fig. 9: wherein “sen.SensingDevice” is an example of an asset as claimed, wherein “TimeStamp_T,” “20,” and “minute” are examples event including the particular value or the particular state describing the condition of the asset as claimed; Valtolina).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Park by incorporating the event including a particular value or particular state describing a condition of the asset, as disclosed by Valtolina, in order to be able to evaluate the asset and repair it as needed. See: KSR International Co. v. Teleflex Inc., 82 USPQ 1385, 1396 (US 2007); MPEP § 2143.

Regarding Claim 2, Park/Valtolina discloses a building system of claim 1, wherein the instructions cause the one or more processors to generate the query response by causing the query response to include an indication of the asset in response to identifying the node and identifying the edges between the first node and the second node ([0196], Park). 

Regarding Claim 3, Park/Valtolina discloses a building system of claim 1, wherein the system includes a user application; 
wherein the instructions cause the one or more processors to: 
receive the query data from the user application where a user provides a request for the information to the user application and the user application generates and provides the query data to the building system ([0076], Park). 

Regarding Claim 4, Park/Valtolina discloses a building system of claim 3, wherein the instructions cause the one or more processors to provide the query response to the user application; 
wherein the user application generates a display indicating the information of the query response ([0048] and [0076], Park). 

Regarding Claim 5, Park/Valtolina discloses a building system of claim 1, wherein the building graph is a digital twin, wherein one or more edges of the plurality of edges between a third node representing a particular event and a fourth node representing a particular building entity indicates that the particular event is associated with the particular building entity (Fig. 10A and 10B, Park; and Fig. 8, Fig. 9, Valtolina). 

Regarding Claim 6, Park/Valtolina discloses a building system of claim 5, wherein the particular building entity is a piece of building equipment that generates the particular event (Fig. 10B, see for example: items 1065, 1067, and 1069, Park). 

Regarding Claim 7, Park/Valtolina discloses a building system of claim 1, wherein the instructions cause the one or more processors to: 
determine whether the system has access to the information of the building graph based on a policy indicated by the plurality of nodes and edges of the building graph ([0109], “Security service 522 can assign security attributes to the raw timeseries data to ensure that the timeseries data are only accessible to authorized individuals, systems, or applications. Entity service 524 can assign entity information to the timeseries data to associate data points with a particular system, device, or space. Timeseries service 528 and analytics service 524 can generate new optimized timeseries from the raw timeseries data,” Park); and 
provide the information of the building graph to the system in response to a determination that the system has access to the information of the building graph ([0109], “Security service 522 can assign security attributes to the raw timeseries data to ensure that the timeseries data are only accessible to authorized individuals, systems, or applications. Entity service 524 can assign entity information to the timeseries data to associate data points with a particular system, device, or space. Timeseries service 528 and analytics service 524 can generate new optimized timeseries from the raw timeseries data,” Park). 

Regarding Claim 8, Park/Valtolina discloses a building system of claim 7, wherein the instructions cause the one or more processors to determine whether the system has access to the information of the building graph based on the policy by: 
identifying a third node of the plurality of nodes representing the system ([0109], Park); and 
identifying an edge of the plurality of edges between the third node and a fourth node representing the policy to access the information of the building graph ([0109], Park). 

Regarding Claim 9, Park/Valtolina discloses a building system of claim 1, wherein the instructions cause the one or more processors to: 
receive a request from the system for a capability of the asset responsive to providing the query response to the system ([0109] and [0195], Park; and Fig. 8, Fig. 9, Valtolina); 
identify the capability of the asset in the building graph ([0109] and [0195], Park; and Fig. 8, Fig. 9, Valtolina); 
receive a command to perform an operation associated with the asset, the command performing an action associated with the capability of the asset ([0109] and [0195], Park; and Fig. 8, Fig. 9, Valtolina); and 
provide the command to perform the operation associated with the entity to an operating system ([0109] and [0195], Park; and Fig. 8, Fig. 9, Valtolina). 

Regarding Claim 10, Park/Valtolina discloses a building system of claim 9, wherein the instructions cause the one or more processors to identify the capability of the asset by:
identifying the first node of the plurality of nodes of the building graph representing the entity ([0195]-[0196] and Fig. 10B, Park; and Fig. 8, Fig. 9, Valtolina); and 
identifying at least one of one or more nodes or one or more edges between the first node and a third node representing the capability of the asset ([0195]-[0196] and Fig. 10B, Park; and Fig. 8, Fig. 9, Valtolina). 

Regarding Claim 11, Park discloses a method comprising: 
receiving, by a processing circuit, query data representing information of a building graph of a building from a system, the query data including an indication of an entity and an indication of an event ([0195], wherein “Jci.Be.Data.SystemType’Meter’” in the query corresponds to the value of the event as claimed; Park); 
querying, by the processing circuit, the building graph with the query data for the information of the building graph, the building graph including a plurality of nodes and a plurality of edges, the plurality of nodes representing a plurality of entities and a plurality of events, one entity of the plurality of entities representing the asset of the type and the plurality of events including the event, the plurality of edges representing relationships between the plurality of entities and the plurality of events (Fig. 10A-10B, Park), the query data identifying a first node of the plurality of nodes representing the asset, a second node of the plurality of nodes representing the event, and an edge of the plurality of edges between the first node and the second node ([0195], wherein “Jci.Be.Data.SystemType’Meter’” in the query identifies the event as claimed; wherein “’Milwaukee Campus’” identifies the asset as claimed; wherein “ancestorSpaces/any” identifies an edge as claimed; Park); and 
generating, by the processing circuit, a query response based on the information and provide the query response to the system to2 cause the system to control operation of building equipment ([0195]-[0196], Park).
However, Park does not expressly disclose the event including a particular value or particular state describing a condition of the asset.  Valtolina discloses: a building graph and event including the particular value or the particular state describing the condition of the asset (Fig. 8, “hasDataValue,” “1.7”; Fig. 9: wherein “sen.SensingDevice” is an example of an asset as claimed, wherein “TimeStamp_T,” “20,” and “minute” are examples event including the particular value or the particular state describing the condition of the asset as claimed; Valtolina).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Park by incorporating the event including a particular value or particular state describing a condition of the asset, as disclosed by Valtolina, in order to be able to evaluate the asset and repair it as needed. See: KSR International Co. v. Teleflex Inc., 82 USPQ 1385, 1396 (US 2007); MPEP § 2143.

Regarding Claim 12, Park/Valtolina discloses a method of claim 11, wherein the indication of the entity is an indication of an entity type of the entity; 
wherein generating, by the processing circuit, the query response comprises causing the query response to include an indication of the asset in response to identifying the first node and identifying the edge between the first node and the second node ([0196], Park). 

Regarding Claim 13, Park/Valtolina discloses a method of claim 11, further comprising: 
receiving, by the processing circuit, a request from the system for a capability of the asset responsive to providing the query response to the system ([0109] and [0195], Park); 
identifying, by the processing circuit, the capability of the asset in the building graph ([0109] and [0195], Park);
receiving, by the processing circuit, a command to perform an operation associated with the entity, the command performing an action associated with the capability of the asset ([0109] and [0195], Park); and
providing, by the processing circuit, the command to perform the operation associated with the entity to an operating system ([0109] and [0195], Park). 

Regarding Claim 14, Park/Valtolina discloses a method of claim 11, further comprising: 
receiving, the query data from a user application where a user provides a request for the information to the user application and the user application generates and provides the query data to a building system ([0076], Park). 

Regarding Claim 15, Park/Valtolina discloses a method of claim 14, further comprising providing, by the processing circuit, the query response to the user application; 
wherein the user application generates a display indicating the information of the query response ([0048] and [0076], Park). 

Regarding Claim 16, Park/Valtolina discloses a method of claim 11, wherein one or more edges of the plurality of edges between a third node representing a particular event and a fourth node representing a particular building entity indicates that the particular event is associated with the particular building entity (Fig. 10B, see for example: items 1065, 1067, and 1069, Park; and Fig. 8, Fig. 9, Valtolina). 

Regarding Claim 17, Park/Valtolina discloses a method of claim 16, wherein the particular building entity is a piece of building equipment that generates the particular event (Fig. 10B, see for example: items 1065, 1067, and 1069, Park).

Regarding Claim 18, Park/Valtolina discloses a method of claim 11, further comprising:
determining, by the processing circuit, whether the system has access to the information of the building graph based on a policy indicated by the plurality of nodes and edges of the building graph ([0109], “Security service 522 can assign security attributes to the raw timeseries data to ensure that the timeseries data are only accessible to authorized individuals, systems, or applications. Entity service 524 can assign entity information to the timeseries data to associate data points with a particular system, device, or space. Timeseries service 528 and analytics service 524 can generate new optimized timeseries from the raw timeseries data,” Park); and 
providing, by the processing circuit, the information of the building graph to the system in response to a determination that the system has access to the information of the building graph ([0109], “Security service 522 can assign security attributes to the raw timeseries data to ensure that the timeseries data are only accessible to authorized individuals, systems, or applications. Entity service 524 can assign entity information to the timeseries data to associate data points with a particular system, device, or space. Timeseries service 528 and analytics service 524 can generate new optimized timeseries from the raw timeseries data,” Park). 

Regarding Claim 19, Park/Valtolina discloses a method of claim 18, wherein determining, by the processing circuit, whether the system has access to the information of the building graph based on the policy comprises: 
identifying a third node of the plurality of nodes representing the system ([0109], Park); and 
identifying an edge of the plurality of edges between the third node and a fourth node representing the policy to access the information of the building graph ([0109], Park). 

Regarding Claim 20, Park discloses one or more memory devices having instructions thereon, that, when executed by one or more processors, cause the one or more processors to:
receive query data requesting information of a building graph of a building from a system, the query data including an indication of a type of an asset and an indication of an event ([0195], wherein “Jci.Be.Data.SystemType’Meter’” in the query corresponds to the value of the event as claimed; Park);
query the building graph with the query data for the information of the building graph, the building graph including a plurality of nodes and a plurality of edges, the plurality of nodes representing a plurality of entities and a plurality of events, one entity of the plurality of entities representing the asset of the type and the plurality of events including the event, the plurality of edges representing relationships between the plurality of entities and the plurality of events, wherein the building graph is a digital twin (Fig. 10A-10B, Park), the query data identifying a first node of the plurality of nodes representing the asset, a second node of the plurality of nodes representing the event, and an edge of the plurality of edges between the first node and the second node ([0195], wherein “Jci.Be.Data.SystemType’Meter’” in the query identifies the event as claimed; wherein “’Milwaukee Campus’” identifies the asset as claimed; wherein “ancestorSpaces/any” identifies an edge as claimed; Park); and 
generate a query response based on the information and provide the query response to the system to3 cause the system to control operation of building equipment ([0195]-[0196], Park). 
However, Park does not expressly disclose the event including a particular value or particular state describing a condition of the asset.  Valtolina discloses: a building graph and event including the particular value or the particular state describing the condition of the asset (Fig. 8, “hasDataValue,” “1.7”; Fig. 9: wherein “sen.SensingDevice” is an example of an asset as claimed, wherein “TimeStamp_T,” “20,” and “minute” are examples event including the particular value or the particular state describing the condition of the asset as claimed; Valtolina).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Park by incorporating the event including a particular value or particular state describing a condition of the asset, as disclosed by Valtolina, in order to be able to evaluate the asset and repair it as needed. See: KSR International Co. v. Teleflex Inc., 82 USPQ 1385, 1396 (US 2007); MPEP § 2143.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA B COLAN whose telephone number is (571)272-2752.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GIOVANNA B COLAN/Primary Examiner, Art Unit 2165
December 1, 2022



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The limitation “to cause the system to control operation of building equipment” has not been given patentable weight since it is a statement of intended use which does not limit the scope of the claim. See MPEP 2103 C. and 2111.04(I).
        2 The limitation “to cause the system to control operation of building equipment” has not been given patentable weight since it is a statement of intended use which does not limit the scope of the claim. See MPEP 2103 C. and 2111.04(I).
        3 The limitation “to cause the system to control operation of building equipment” has not been given patentable weight since it is a statement of intended use which does not limit the scope of the claim. See MPEP 2103 C. and 2111.04(I).